         Case 3:18-cv-01322-KAD Document 337 Filed 04/01/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT


_____________________________________________X
                                             )
                                             )
PAULA SCANLAN,                               )                  Index No. 3:18-cv-01322-KAD
                        Plaintiff,           )
                                             )
v.                                           )
                                             )                  April 1, 2021
TOWN OF GREENWICH, et al.,                   )
                        Defendants.          )
_____________________________________________X


    PLAINTIFF’S MOTION TO UNSEAL PLAINTIFF’S REPLY DOC. # 335


       Pursuant to D. Conn. L. Civ. R. 5(e), Plaintiff Paula Scanlan moves for an order from the

Court unsealing her Reply Memorandum of Law and its attachments filed in support of her

Motion to Remove the Confidentiality Designation from certain documents (Doc. # 335).

       The entire Reply was sealed by the Court sua sponte by Order dated March 16, 2021

(Doc. # 336). Local Rule 5(e) provides:

       Every document used by parties moving for or opposing an adjudication by the
       Court, other than trial or hearing exhibits, shall be filed with the Court. No
       judicial document shall be filed under seal, except upon entry of an order of the
       Court either acting sua sponte or specifically granting a request to seal that
       document. Any such order sealing a judicial document shall include
       particularized findings demonstrating that sealing is supported by clear and
       compelling reasons and is narrowly tailored to serve those reasons.

Local Rule 5(e). The Order issued by the Court does not identify what in the Plaintiff’s Reply

requires sealing. The Order states:

       It appears to the Court, however, that attachments to Plaintiff’s reply include
       materials whose confidentiality is at issue in the pending motion.
         Case 3:18-cv-01322-KAD Document 337 Filed 04/01/21 Page 2 of 4




Doc. # 336. There is no indication as to what the “materials” are, nor are there “particularized

findings demonstrating that sealing is supported by clear and compelling reasons.” In addition,

by sealing the entire Reply – the Memorandum of Law and each of its attachments – the Order is

not “narrowly tailored.” As the Order states, the materials of concern to the Court are included

in the attachments to the Reply Memorandum of Law, all of which are individually filed and can

therefore be individually sealed as the Court has done on previous occasions.

       In addition to the overbroad sealing and lack of particularized findings in support of the

sealing, there is no information contained in the Reply Memorandum of Law or any of its

attachments that requires sealing. The Reply Memorandum of Law contains no information that

has not already been placed on the docket in the briefing of this or prior motions. Moreover, it

directly responds to the facts and arguments raised by Defendants in their Response

Memorandum of Law, yet no part of Defendants’ Response was sealed by the Court. Indeed,

portions of two of the deposition transcripts at issue in this motion – those of Defendant Rondini

and Third-Party Witness Girard – were first filed with the Court on this motion by Defendants

(Doc. #’s 334-1 and 334-6), yet neither Defendants’ Response Memorandum of Law nor its

attachments were ordered sealed by the Court.

       Finally, portions of all three deposition transcripts at issue in this litigation have been

filed with the Court without sealing in the briefing of both Plaintiff’s and Defendants’ motions

for summary judgment:

Reeves deposition transcript: Doc. #’s 287-8, 288-9, 303-10, 314-20, 314-33, 323-2.

Rondini deposition transcript: Doc. #’s 288-7, 288-8, 303-8, 314-9, 314-32, 323-3.

Girard deposition transcript: Doc. #’s 288-5, 314-19, 328-1.




                                              2
          Case 3:18-cv-01322-KAD Document 337 Filed 04/01/21 Page 3 of 4




         WHEREFORE, because there are no particularized findings demonstrating that sealing of

Plaintiff’s Reply is supported by clear and compelling reasons, the sealing was not narrowly

tailored to serve the concerns of the Court, and there is no information in Plaintiff’s Reply

requiring sealing, Plaintiff respectfully requests that the Court grant this motion and unseal Doc.

# 335.

Dated: April 1, 2021                  BRAXTON HOOK LLC
                                              Attorneys for Plaintiffs

                                      By:      ______/s/ Elizabeth I. Hook________
                                              Elizabeth I. Hook (ct30554)
                                              Meredith C. Braxton (ct17395)
                                              280 Railroad Ave., Suite 205
                                              Greenwich, CT 06830
                                              Tel. (203) 661-4610
                                              Fax (203) 661-4611
                                              ehook@braxtonhook.com




                                             3
         Case 3:18-cv-01322-KAD Document 337 Filed 04/01/21 Page 4 of 4




                                        CERTIFICATION

       This is to certify that on April 1, 2021, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by electronic mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Courts CM/ECF System.

                                                      _____/s/Elizabeth I. Hook_______
